Exhibit CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 or (212) 871-8701 FOR IMMEDIATE RELEASE TALBOTS ANNOUNCES NEW $ TO PAY OFF EXISTING ACQUISITION DEBT -Interest only new loan facility expected to significantly improve cash flow -New loan facility will contain no financial covenants Company Implements New $150 Million Expense Reduction Program -Approximately $85 million savings in fiscal 2009 Reports
